45 So.2d 51 (1950)
GILLS
v.
STATE.
6 Div. 21.
Supreme Court of Alabama.
March 2, 1950.
*52 Gibson & Hewitt, of Birmingham, and H. P. Lipscomb, Jr., of Bessemer, for petitioner.
A. A. Carmichael, Atty. Gen., and Robt. Straub, Asst. Atty. Gen., opposed.
BROWN, Justice.
We have carefully reviewed the evidence as stated in the opinion of the Court of Appeals both in the original opinion and in the opinion on the application for rehearing. 45 So.2d 44. We agree with the Court of Appeals that the evidence presented a question for jury decision and, therefore, the court did not err in refusing the defendant's affirmative charge or in overruling his motion for new trial. The petition for certiorari is, therefore, denied.
Writ denied.
All the Justices concur except GARDNER, C. J., not sitting.